DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on March 14, 2019; June 1, 2020 (x2); July 23, 2020 (x2) have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a)  drive system operable to selectively move…in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, the claim recites “the belt” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-6 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Suppiny (US 2,502,609).
	As to claim 1, Suppiny teaches an optical device (Suppiny Figs. 1-4), comprising a housing operable to support one or more optical sensors (Suppiny Fig. 1 - 10; col. 2:1-15), the housing defining an optical path through an optical prescription center of the housing (Suppiny Fig. 1 - 10, 18), and an optical switching element system associated with the housing (Suppiny Fig. 1 - 26, 24, 34, 48, 50, 52, 62, 64, 68), the optical element switching system comprising a plurality of carriers movable about the housing, and each comprising a frame and an optical component supported by the frame (Suppiny Fig. 4 - 50, 52, 56, 58, 60; col. 2:45-50), a carrier guide system comprising a housing interface  
	As to claim 5, Suppiny teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suppiny further teaches a cover operable to at least partially encase the housing (Suppiny Fig. 2 - 26, 24, 10, 18), wherein the cover forms part of the optical element switching system (Suppiny Fig. 2 - 26, 24, 42, 44), and at least partially defines first and second guide channels operable to receive the housing interface of the carriers (Suppiny Fig. 2 - 42, 44; col. 2:40-42).
	As to claim 6, Suppiny teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Suppiny further teaches the plurality of carriers move about the housing in different orientations relative to the housing, each of the plurality of carriers being pivotal relative to one or more adjacent carriers (Suppiny Fig. 1 - 50; Fig. 2 - 50; Fig. 4 - 52; col. 3:1-10).
	As to claim 14, Suppiny teaches a method for switching optical components in an optical system in and out of an optical path (Suppiny Figs. 1-4), the method comprising movably supporting a plurality of carriers about a housing, each of the carriers comprising an optical component (Suppiny Fig. 1 - 50, 60, 58, 56, 10; col. 3:1-17), locating a first carrier at an optical prescription center of the housing, such that the optical component of the first carrier is within an optical path (Suppiny Fig. 1 - 52, 56; .

Claims 1 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ozawa et al. (US 2015/0212394 - Ozawa).
	As to claim 1, Ozawa teaches an optical device (Ozawa Figs. 1, 3-6, 16), comprising a housing operable to support one or more optical sensors, the housing defining an optical path through an optical prescription center of the housing (Ozawa Fig. 1 - 10, 14, A; para. [0034]; Fig. 3 - 16A, A), an optical element switching system associated with the housing, (Ozawa Fig. 4 - 18, 183; Fig. 6 - 192), the optical element switching system comprising a plurality of carriers movable about the housing, and each comprising a frame and an optical component supported by the frame (Ozawa Fig. 4 - 18, 182, 18A, 18B, 18C, 18D), a carrier guide system comprising a housing interface that engages a carrier interface (Ozawa Fig. 4 - 183, 193; para. [0056], [0057]; Fig. 6 - 16A), wherein the carrier guide system is operable to movably support the plurality of carriers relative to the housing (Ozawa Fig. 6 - 192, 193; Fig. 4 - 193), a drive system operable to selectively move and position the plurality of carriers along the carrier guide system in and out of the optical path (Ozawa Fig. 6 - 192, 191, 15; para. [0035]).
claim 7, Ozawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ozawa further teaches an enclosure supported by the housing (Ozawa Fig. 15 - 30, 20, 16; Fig. 16 - 30C; para. [0078]), the enclosure at least partially defining the optical prescription center (Ozawa Fig. 15 - 30, A), the plurality of carriers being positionable between the housing and the enclosure (Ozawa Fig. 16 - 30C, 20; Fig 15 - 30, 20, 16), and wherein the enclosure comprises at least one biasing mechanism (Ozawa Fig. 14 - 35B; para. [0084]).

Claim 10 is rejected under 35 U.S.C. 102(a1) as being anticipated by Nakano et al. (JP S59-218414 - Nakano).
	As to claim 10, Nakano teaches an optical system (Nakano Fig. 2), comprising a first optical device (Nakano Fig. 2), comprising a housing comprising a peripheral boundary and defining an optical path through an optical prescription center (Nakano Fig. 2 - 14, 11, 12; Fig. 3 - 13a), a sensor disposed within the housing, the sensor defining, at least in part, the peripheral boundary of the housing (Nakano Fig. 2 - 15, 14), an optical element switching system comprising at least one carrier movable about the housing, the carrier comprising a frame and an optical component supported by the frame (Nakano Fig. 2 - 25, 26), a carrier guide system comprising a housing interface that interfaces with a carrier interface that tracks, at least in part, the peripheral boundary of the housing (Nakano Fig. 2 - 12, 25; Fig. 3 - 12, 25), the carrier interface further comprising a cam section that deviates from the periphery boundary at that effectuate rotation of the carrier as it transitions from a first surface of the housing out of the optical path to a second surface of the housing containing the optical prescription .

Allowable Subject Matter
Claims 2-4, 8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 2-4, although the prior art teaches an optical device as detailed above in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 8, although the prior art teaches an optical device as detailed above in claim 7, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 8, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
claim 11, although the prior art teaches an optical device as detailed above in claim 10, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 11, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 12-13, although the prior art teaches an optical device as detailed above in claim 10, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 12, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 9, although the prior art teaches an optical device as detailed above in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 13, 2021